DETAILED ACTION
1. 	This Office Action is in response to communication filed on 09/28/2021.
2.	Claims 1, 10, 11 and 15 are currently amended and claim 16 is newly added by Applicant.
3. 	Rejections under 35 USC 103 for claims 1-15 are withdrawn in view of the amendments and arguments presented by the applicant, specifically, arguments presented on pages 8-10 of the Arguments/Remarks, directed towards references Urick et al. and Ladewig et al.
4.	Claims 1-16 are allowed.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
6.	Claims 1-16 are allowable.
The following is an examiner’s statement of reasons for allowance: Claims 1-16 are considered allowable since when reading the claims in light of the specification, none of the references of record, alone or in combination, disclose or suggest the combination of limitations specified in the independent claims, specifically “displacing the points in each row in a translational displacement, wherein the displacement is performed perpendicular to the representation of the boundary line at the point closest to the row, the method further comprises continuing the displacement until the row intersects the representation of the boundary line, thereby obtaining a morphed CAD model, wherein a section of the morphed CAD model extending from the representation of the cut surface is representative of a refurbished cut portion of the component and constitutes a model of the refurbished cut portion.” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1 and 16 of the instant application (as supported in specification e.g. at least the original claims and Figure 3, 5 and 6).

Prior Art of Record
7.	The Prior art of reference Urick et al. disclosed “A method for modeling a refurbishing geometry of a component, the method comprising: … thereby obtaining a truncated component, the truncated component comprising a cut surface, the cut surface having a boundary line at which the cut surface meets a non-cut surface of the truncated component, obtaining image data of the truncated component, the image data comprising image data of at least one of the cut surface and the boundary line, importing a representation of the image data into a CAD system, thereby importing a representation of at least an aspect of the truncated component into the CAD system, whereby said representation of the truncated component comprises at least a representation of the boundary line with a representation of the cut surface being enclosed by the representation of the boundary line, defining a reference axis in the CAD system, wherein a parallel to the reference axis permeates the representation of the cut surface, providing a CAD model of the component, defining points on the surface of the CAD model, the points being arranged on rows, wherein the rows are 
	The Prior art of reference Ladewig et al. “disclosed locating a portion of the component which portion is intended to be refurbished, removing the portion to be refurbished from the component, aligning the CAD model and the representation of the truncated component so as to achieve a general alignment of the representation of the truncated component and the CAD model,” 
	The prior art made of record and not relied upon is considered pertinent to
Applicant's disclosure, an Article “A surface reconstruction strategy based on deformable template for repairing damaged turbine blades” by Yu Rong et al. disclosed “a deformable template-based approach to recovering the surface of blade from the cross-sectional profiles. The mathematical model for cross-sectional profile reconstruction is first established and is then solved by an alternate iteration optimization strategy consisting of registration and deformation of the template curve. The proposed method can automatically transform and deform the template curve to best fit the cross-sectional points, the compatibility conditions between different sections are automatically satisfied. Undoubtedly, this considerably simplifies the reconstruction problem of the damaged blade and nicely adapts to blade part-to-part variation. Moreover, a method of closest point computation that combines the arithmetic for Bernstein-form polynomials and Bezier curve subdivision is also given based on bin tree decomposition to improve the iteration processes of 2D profile reconstruction.”
displacing the points in each row in a translational displacement, wherein the displacement is performed perpendicular to the representation of the boundary line at the point closest to the row, the method further comprises continuing the displacement until the row intersects the representation of the boundary line, thereby obtaining a morphed CAD model, wherein a section of the morphed CAD model extending from the representation of the cut surface is representative of a refurbished cut portion of the component and constitutes a model of the refurbished cut portion.” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1 and 16 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to NUPUR DEBNATH whose telephone number is
(571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 7:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal.
Should you have questions about access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/Examiner, Art Unit 2148


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148